IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-30268
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CLARENCE F. REED,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 97-CR-10018-1
                        - - - - - - - - - -

                         December 30, 1998

Before KING, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Clarence F. Reed appeals his conviction and sentence for

distribution of cocaine base in violation of 21 U.S.C.

§ 841(a)(1).   Reed argues that the district court erred in

determining that there was a sufficient factual basis for his

guilty plea, sentencing him pursuant to the Sentencing

Guidelines’ provision for cocaine base under § 2D1.1, denying his

right of allocution at sentencing, and failing to verify whether

he had read the Presentence Report (PSR) and discussed it with


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-30268
                                 -2-

his attorney in accordance with FED. R. CRIM. P. 32(c)(3)(A).

These arguments were not raised before the district court.

     We have reviewed the record and the briefs of the parties

and find no error.    Reed has not met the standard in United

States v. Johnson, 1 F.3d 296, 298 (5th Cir. 1993) (en banc),

with respect to his assertion that there was an insufficient

factual basis for his guilty plea.    It was not plain error for

the district court to sentence Reed under the Sentencing

Guidelines’ provision for cocaine base in § 2D1.1.    See United

States v. Brewster, 137 F.3d 853 (5th Cir.), cert. denied, 119

S. Ct. 247 (1998).    Reed availed himself of the ample opportunity

for allocution that the district court allowed him at sentencing.

See United States v. Myers, 150 F.3d 459, 461-62 (5th Cir. 1998).

Any error with respect to the district court’s inquiry as to the

PSR was harmless.    See FED. R. CRIM. P. 52(a).

     AFFIRMED.